BLATCHFORD, District Judge.
The second and fourth objections are well taken. The first and third objections are not well taken. Nothing is intended to be decided hereby as to the point respecting the statute of limitations. It is not proper to decide that point until it is raised directly in a formal suit. On the second objection the register ought to suspend all further proceedings under the order and summons. No ground is shown for now permitting the submission of affidavits on behalf of the assignee.
(Subsequent to this decision, on a motion to amend the order as to the second objection, Judge BLATCI-IFORD directed the issuing of a new order, which was issued in accordance with his order.)